                                                                I USDC SONY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC#:
                                                                            ----~---
                                                                 DA TE FILED:----'__..._'...;.1...;.C"--/"--;t"--,_
DIANE M. MOULTRY,

                              Plaintiff,
                                                                    17-cv-4063 (NSR)
       -against-
                                                                  OPINION & ORDER
ROCKLAND PSYCHIATRIC CENTER,

                              Defendant.


NELSONS. ROMAN, United States District Judge

       Plaintiff Diane M. Moultry brings this action through her complaint ("Complaint," ECF

No. 1) against Defendant Rockland Psychiatric Center and alleges that Defendant discriminated

against her based on her race and color in violation of Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e-l 7 ("Title VII"); 42 U.S.C. § 1981, and New York State Human Rights Law

("NYSHRL"), N.Y. Exec. Law§§ 290-97.

       Before the Court is Defendant's motion to dismiss the Complaint. ("Defs.' Mot. to

Dismiss," ECF No. 27). For the following reasons, the motion is GRANTED.

                                           BACKGROUND

       The below facts are taken from Plaintiffs Complaint and matters of which the Court may

take judicial notice and are accepted as true for the purposes of this motion.

       Plaintiff, an African-American individual, alleges that her employer, Defendant Rockland

Psychiatric Center, discriminated against her on the basis of race. According to Plaintiff,

Defendant did not promote her, provided her with terms and conditions of employment different

from those of similar employees, and harassed her or created a hostile work environment for

discriminatory reasons. (Compl. p. 5.) On December 7, 2016, Plaintiff filed a discrimination
charge against Defendant with the Equal Employment Opportunity Commission ("EEOC"), and

she subsequently received a Notice of Right to Sue, dated February 22, 2017. (Id. p. 6.) Plaintiff

attaches her EEOC Intake Questionnaire, which provides some factual background for her

allegations, to her Complaint.

       In July 2013, Plaintiff became Rehabilitation Supervisor. On December 27, 2013,

Defendant posted the eligibility list for the Supervisor of Rehabilitation Services position,

presumably a promotion from Rehabilitation Supervisor. Plaintiff does not specify whether she

was eligible for this promotion, but she states that she "did not see any postings for it" and that a

Caucasian woman was appointed as Supervisor of Rehabilitation Services on January 30, 2014.

In September 2014, Plaintiff was appointed Acting Treatment Coordinator and in November of

that year she applied for Supervisor of Rehabilitation Services, seemingly a promotion. Human

Resources informed Plaintiff that they decided to leave the position open. However, the next

year, in October 2015, the Supervisor position was again posted as being available. Plaintiff

applied, but a Caucasian individual, Lorri Setaro, was appointed to the position. In January

2016, Louis Pachlin, Caucasian, was promoted to Chief Recreation Therapist. Plaintiff alleges

that the title for this position was changed so that Mr. Pachlin would qualify.

        Then, on November 29, 2016, Defendant informed Plaintiff that she was not selected for

the Supervisor of Rehabilitation Services position "due to [her] work ... being turned in late and

no significant improvement from the last time [she] was asked to correct it." Plaintiffs

Complaint does not specify whether she applied to the position. Ultimately, Maureen McCue,

Caucasian, was appointed as Supervisor of Rehabilitation Services.




                                                      2
       Plaintiff concludes that her supervisors "treated [her] unfairly by never allowing [her] to

receive any promotional opportunities by always making it possible for [her] Caucasian peers to

get promoted."

       Plaintiff appears to remain employed by Defendant Rockland Psychiatric Center.



                             MOTION TO DISMISS STANDARD

       To survive a Rule 12(b)(6) motion, a complaint must plead "enough facts to state a claim

to relief that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A

claim is facially plausible when the factual content pleaded allows a court "to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). "While legal conclusions can provide the framework of a complaint,

they must be supported by factual allegations." Id. at 679. In considering a 12(b)(6) motion, the

Court must take all material factual allegations as true and draw reasonable inferences in the

non-moving party's favor, but the Court is "not bound to accept as true a legal conclusion

couched as a factual allegation." Id. at 678 (quoting Twombly, 550 U.S. at 555) (internal

quotation marks omitted). Nor must the Court credit "mere conclusory statements" or

"[t]hreadbare recitals of the elements of a cause of action." Id.

       Further, a court is generally confined to the facts alleged in the complaint for the

purposes of considering a motion to dismiss pursuant to 12(b)(6). Cartee Indus. v. Sum Holding

L.P., 949 F.2d 42, 47 (2d Cir. 1991). A court may, however, consider documents attached to the

complaint, statements or documents incorporated into the complaint by reference, matters of

which judicial notice may be taken, public records, and documents that the plaintiff either




                                                      3
possessed or knew about, and relied upon, in bringing the suit. See Kleinman v. Elan Corp., pie.

706 F.3d 145, 152 (2d Cir. 2013).

          Where, as here, a plaintiff proceeds pro se, the court must construe the Complaint

liberally and interpret it to raise the strongest arguments that it suggests. Askew v. Lindsey, No.

15-CV-7496(KMK), 2016 WL 4992641, at *2 (S.D.N.Y. Sept. 16, 2016) (citing Sykes v. Bank of

Am., 723 F.3d 399,403 (2d Cir. 2013)). Yet," 'the liberal treatment afforded to prose litigants

does not exempt a pro se party from compliance with relevant rules of procedural and

substantive law.' "Id. (quoting Bell v. Jendell, 980 F. Supp. 2d 555, 559 (S.D.N.Y. 2013)).

                                                    DISCUSSION

    I.          Eleventh Amendment Immunity

          Defendant argues that Eleventh Amendment immunity precludes Plaintiffs 42 U.S.C. §

1981 and NYHRL claims.

          The Eleventh Amendment prohibits suits against a state or its agency in federal court

"absent waiver by the State or valid congressional override." Kentucky v. Graham, 473 U.S. 159,

169, 105 S. Ct. 3099, 87 L.Ed.2d 114 (1985); see Davis v. New York, 316 F.3d 93, 101 (2d

Cir.2002). Section 1981 did not abrogate the states' Eleventh Amendment immunity and New

York did not waive its immunity under NYSHRL. Quern v. Jordan, 440 U.S. 332, 343 (1979);

Fry v. McCall, 945 F. Supp. 655, 661 (S.D.N.Y. 1996).

          Defendant is part of the New York State's Office of Mental Health, a state agency. N.Y.

Mental Hyg. Law§ 7.17(b). Accordingly, because Defendant is a state agency, it is immune

from Plaintiffs§ 1981 and NYSHRL claims 1 under Eleventh Amendment sovereign immunity

and those claims must be dismissed.


          1
              Congress has abrogated states' immunity from Title VII claims. Fitzpatrick v. Bitzer, 427 U.S. 445, 456
(1976).

                                                                 4
   II.      Title VII Claims

         Plaintiff alleges that Defendant, as early as 2013, discriminated against her based on her

race in violation of Title VII. Defendant argues that some of the alleged instances of

discrimination are time barred and that Plaintiffs remaining allegations are insufficient to state a

plausible Title VII claim.

         A. Timeliness of Title VII Claim

         Under Title VII, for an aggrieved person to bring a private action for discrimination

where he or she has "initially instituted proceedings with a State or local agency with authority to

grant or seek relief from such practice," he or she must have filed charges with the EEOC

"within three hundred days after the alleged unlawful employment practice occurred." 42 U.S.C.

§ 2000e-5(e)(l); accord Nat'! R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 109 (2002). The

aggrieved person must also have received a notice of her right to sue from the EEOC and must

have brought suit "within ninety days after the giving of such notice." 42 U.S.C. § 2000e-

5(f)(l); see also McPherson v. NY City Dep't ofEduc., 457 F.3d 211, 213-14 (2d Cir. 2006).

"The timeliness requirement of Title VII 'is analogous to a statute oflimitations.' "

McPherson, 457 F.3d at 214 (quoting Van Zant v. KLM Royal Dutch Airlines, 80 F.3d 708, 712

(2d Cir.1996)). Nonetheless, although "discrete discriminatory acts are not actionable if time

barred, even when they are related to acts alleged in timely filed charges, ... [Title VII does not]

bar an employee from using the prior acts as background evidence in support of a timely

claim." Nat'! R.R. Passenger Corp., 536 U.S. at 113.

         Here, Plaintiff filed her claim with the EEOC on December 7, 2016, three hundred d~ys

after February 11, 2016. Interpreting Plaintiffs Complaint liberally, almost all of the instances

of alleged discrimination occurred before February 2016, outside of the three-hundred day



                                                      5
window established in the statute. Accordingly, claims for those alleged instances of

discrimination occurring before Febrnary 11, 2016 are time barred and are dismissed with

prejudice.

       B. Title VII Claim for Discrimination from November 2016

       Plaintiffs remaining Title VII claim is for Defendant's failure to promote her to

Supervisor of Rehabilitation Services in November 2016.

       A plaintiff establishes a claim for race discrimination by showing that "race ... was a

motivating factor for any employment practice, even though other factors also motivated the

practice." 42 U.S.C. § 2000e-2(m). To establish a prima facie discrimination claim for a failure

to promote, a plaintiff must establish that "(1) she is a member of a protected class; (2) she

applied and was qualified for a job for which the employer was seeking applicants; (3) she was

rejected for the position; and (4) the position remained open and the employer continued to seek

applicants having the plaintiffs qualifications." Aulicino v. NY. City Dep't of Homeless

Servs., 580 F.3d 73, 80 (2d Cir. 2009). Plaintiffs must provide "at least minimal support for the

proposition that the employer was motivated by discriminatory intent." Vega v. Hempstead

Union Free Sch. Dist., 801 F.3d 72, 85 (2d Cir. 2015) (quoting Littlejohn v. New York, 795 F.3d

297,310 (2d Cir. 2015)) (internal quotation marks omitted). While "a discrimination complaint

need not allege facts establishing each element of a prima facie case of discrimination to survive

a motion to dismiss, [ ] it must nevertheless comply with the plausibility standard set forth

in Twombly and Iqbal." Chung v. City Univ. ofNY., 605 F. App'x 20, 21-22 (2d Cir. 2015)

(quoting E.E.O.C. v. Port Auth. of NY. & NJ, 768 F.3d 247,254 (2d Cir. 2014)) (internal

quotation mark omitted) (citations omitted).




                                                      6
        Plaintiff fails to state a facially plausible claim for race-based discrimination under Title

VII. While Plaintiff establishes that she is a member of a protected class, Plaintiff does not

allege that she applied for the November 2016 promotion or that she was qualified for the new

position. Even if the Court were to infer that she applied to the position, Plaintiffs Complaint

contains no facts to suggest that Ms. McCue, who was ultimately appointed to the position, had

similar qualifications to Plaintiff. See Aulicino, 580 F.3d at 80. At most, interpreting Plaintiffs

Complaint to raise the strongest arguments that it suggests, Plaintiffs Title VII amounts to a

conclusory allegation. See Askew v. Lindsey, No. 15-CV-7496(KMK), 2016 WL 4992641, at *2

(S.D.N.Y. Sept. 16, 2016). Accordingly, Plaintiffs remaining Title VII claim must be dismissed

for failure to state a facially plausible claim.

        C. Plaintiff's Remaining Claims

        In her Complaint, Plaintiff indicates that Defendant provided her with terms and

conditions of employment different from those of similar employees and that Defendant created

a hostile work environment. (Compl. p. 5.) To state a primafacie case of a hostile work

environment because of discrimination on the basis of race or color, a plaintiff must show that:

(1) the workplace was permeated with discriminatory harassment or intimidation that was

sufficiently severe or pervasive to alter the conditions of her working environment, and (2) that a

specific basis exists for imputing the conduct that created the hostile environment to the

employer. Mack v. Otis Elevator Co., 326 F.3d 116, 122 (2d Cir.2003).

        "The standard for stating a hostile work environment claim under Title VII is a

demanding one." Risco v. McHugh, 868 F. Supp. 2d 75, 115 (S.D.N.Y. 2012). Even if a plaintiff

successfully raises a genuine issue of material fact on the inference of discrimination, as required

for a prima facie case of Title VII discrimination, a plaintiff must show more to establish the first



                                                       7
element of a hostile working environment claim. See, e.g., Lopez v. S.B. Thomas, Inc., 831 F.2d

1184, 1189-90 (2d Cir.1987) (finding genuine issue of material fact on inference of

discrimination but not for claim of hostile work environment).

         However, beyond selecting those claims from a list in her Complaint, Plaintiff alleges no

facts supporting either claim. To survive a Rule 12(b)(6) motion, a Plaintiff must plead "enough

facts to state a claim to relief that is plausible on its face." Bell At!. Corp. v. Twombly, 550 U.S.

544, 570 (2007). Plaintiff alleges no facts to support these claims, and certainly not enough facts

to state a claim that is plausible on its face. Accordingly, to those claims are dismissed.

                                          CONCLUSION

         For the foregoing reasons, Defendant's motion to dismiss is GRANTED. Plaintiff's

§ 1981 and NYSHRL claims and time barred Title VII claims are dismissed with prejudice.

Plaintiff's remaining claims are dismissed without prejudice. The Court notes that it appears that

Plaintiff attempted to amend her Complaint but did not follow proper procedure. (See ECF No.

25.) Accordingly, Plaintiff is directed to file any amended complaint by December 14, 2018.

The Plaintiff is reminded that under Rule 12(b)(6), a complaint must state a claim upon which

relief can be granted.

         The Court respectfully directs the Clerk to terminate the motion at ECF No. 27 and to

mail a copy of this Opinion to Plaintiff at her most recent address on ECF and to show proof of

service on the docket.

Dated:     October 30, 2018
           White Plains, New York




                                                       8
